DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/428,632, filed on May 31, 2019.  In response to Examiner’s Non-Final Rejection of October 02, 2020, Applicant, on January 04, 2021, amended Claims 1-3 and added new claim 8. Claims 1-8 are pending in this application and have been rejected below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on December 22, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claim 1. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1-7. A new 35 U.S.C. 103 rejection has been applied to new claim 8.

Response to Arguments
Applicant's Arguments/Remarks filed January 04, 2021 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed January 04, 2021.

Regarding the 35 U.S.C. 101 rejection, Applicant states there is no support, either in the case law, the MPEP, or even guidance, that supports the argument that creating a static recommendation list and individualized recommend lists for each user and determining when to automatically switch from using the static recommendation list to the user-specific recommend list are a judicial exception. For the claims to be validly rejected under 35 U.S.C. §101, the claims must be wholly directed to subject matter encompassing a judicially recognized exception-the Office needs to prove that this is exception has been recognized by some court of law. In the case of PNC Bank v. Secure Axcess, LLC, CBM2012-00100, PTAB, September 9, 2014, the PTAB found that there was not "sufficient persuasive evidentiary support that the placing of a trusted stamp or seal on a document is 'a fundamental economic practice' or a 'building block of the modern economy,"' (See PNC, pg. 21) (see pg. 7-8, Applicant Remarks). 
	In response, Examiner respectfully disagrees. Applicant is respectfully reminded under the current 2019 PEG, pending claims are no longer compared to individual court cases (as cited 
The revised Step 2A Prong One procedure for determining whether a claim “recites” an abstract idea is to:
identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and 
determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
If the identified limitation(s) falls within any of the groupings of abstract ideas enumerated in the 2019 PEG, the analysis should proceed to Prong Two. 

	Accordingly, Examiner finds there is no requirement that Examiner provide case law in the 101 analysis to demonstrate an abstract idea. Examiner finds the rejection to be proper.  Examiner finds the important issue is whether the concept (e.g., the idea of creating a static recommendation list and individualized recommend lists for each user and determining when to automatically switch from using the static recommendation list to the user-specific recommend list) is abstract (e.g., certain methods of organizing human activity) - not whether the exact fact-pattern matches the particulars of previous court decisions. For example, in Planet Bingo, which dealt with the abstract idea of managing a game of bingo, the Federal circuit used Bilski and Alice to support the asserted abstract idea. Specifically the aspect of bingo game management which includes “solv[ing] a tampering problem and also minimiz[ing] other security risks” during bingo ticket purchases was determined to be similar to the abstract ideas of “risk hedging” during “consumer transactions,” (Bilski) and “mitigating settlement risk” in “financial transactions,” (Alice) that the Supreme Court found ineligible. Clearly, the fact patterns in Planet Bingo compared to Bilski and Alice were different, but the abstract concepts were similar. Similarly, Examiner finds the claimed invention embodies one or more concepts identified as 

Regarding the 35 U.S.C. 101 rejection, Applicant states as amended, claim 1 and its dependents do not fall under any of the established abstract ideas, such as a mathematical algorithm, a fundamental economic practice, a method of organizing human activities, an idea of itself, or any of the many examples known in case law. Instead, the claims addresses a business challenge of providing recommendations to users when there is not enough implicit feedback based on interaction with digital content on a display and then automatically presenting updated content on the display for a user based on a user-specific recommendation list when sufficient data has been gathered about that user based on the user's interactions with the display. As stated in Applicant's specification, such process is needed especially on aircraft where a cold-start phase may never end due to the limited data gathered about the passengers on the flight. See ¶¶ 0008 and 0022-0023. The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of content servers storing a wide variety of content that requires specific recommendations of digital content to users when limited or no data is present.
Applicant states amended clam 1 recites numerous and specific steps to provide recommendations of digital content to each user in a vehicle including: (i) displaying those recommendations on a display, (ii) gathering data based on implicit feedback as a user interacts with the display and digital content, (iii) generating a plurality of user recommendation lists each associated with one of the users based on the users' interactions with the display and digital content, (iv) analyzing the gathered data using the processor to calculate an efficiency level of the recommendation system operating with gathered data using a processor for the user, (v) automatically switching from the static recommendation list to the user recommendation list for that user when the efficiency level meets or exceeds the efficiency threshold; and (vi) upon switching to the user recommendation list, presented the updated suggested content on the display for that user based on the user recommendation list. 
These limitations are necessarily rooted in computer technology as they monitor feedback from interaction with a computer (via the display) and digital content, and then take specific actions to generate user-specific recommendation lists based on the user's interactions with the computer (via the display) and present user-specific recommendations to the user once a calculated efficiency level reaches a predetermined threshold. DDR Holdings, LLC v. 
Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014). 
	In response Examiner respectfully disagrees. In DDR Holdings, the court found the claims recited that when a third party's advertisement hyperlink was selected by a user on a host's web page, the system would automatically identify the host web page, retrieve corresponding "look and feel" information from storage for the host page and generate a hybrid web page including the merchant information from the third-party web page with the "look and feel" elements of the host's website. This is different from conventional Internet hyperlink operations which would redirect a user to the third-party page away from the host's web page when the hyperlink is activated and therefore added a specific limitation other than what is well-understood, routine and conventional in the field. In contrast, Examiner finds using a content 

Regarding the 35 U.S.C. 101 rejection, Applicant states it is the incorporation of the claimed steps of the process, and not the use of the computer, that "improved [the] existing technological process" by allowing the generation of user-specific suggestion lists and the automatic transition from a generic suggestion list to a user specific suggestion list for a user when a criterion is met. See McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (finding the specific structure and order of the claimed rules lead to patent eligibility because "[t]he concern underlying the exceptions to § 101 is not tangibility, but preemption .... [and t]he limitations in claim 1 prevent preemption of all processes for achieving automated lip-synchronization of 3-D characters.").	
Here, the claims do not attempt to preempt every application of the idea of content suggestion. Rather, they recite a specific process to suggest content to users by utilizing a generic suggestion list of digital content until enough data has been gathered about a user through the user's interaction with the display and digital content to solve the problem of the cold-start phase in vehicles, such as occurs at the beginning of each flight of an aircraft. The claims therefore comprise "additional features" that ensure the claims are "more than a drafting effort designed to monopolize the [abstract idea]." See Alice Corp. v. CLSBank Int'l, 573 U.S. 208, 134 S.Ct. 2347, 2357, (2014).
There are many meaningful and significant ways that content can be suggested to a user without being covered by the claims, such as those described in the prior art, and thus operate outside the reach of any patent issued. 
Thus, the claimed processes are directed to a specific technology-based solution that overcomes problems with previous content suggestion systems, and thus satisfied step two of the eligibility test.
In response, Examiner respectfully disagrees. McRO was found eligible under the two-part framework described in MPEP § 2106 because the rules disclosed in McRO demonstrates improvements to a specific technological process (i.e., lip synchronization and manipulation of character facial expressions), thus improving computer animation without requiring an artist's constant intermediation with significant support in the specification. In contrast, the present claims contain improvements to an existing business process using conventional computer functions; see MPEP 2106.05(d)(II). Examiner finds the additional claim elements recited in claim 1, both individually and in combination, amount to no more than a recitation of generic computer structure that serves as a tool to implement the instructions of the abstract idea; see 
Examiner respectfully reminds Applicant, although preemption is considered, the two-part analysis is used to determine patent eligibility. Preemption concerns are, thus fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework described in MPEP § 2106. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). Examiner finds the claims are directed to an abstract idea. For at least these reasons, the claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Regarding the 35 U.S.C. 103 rejection, Applicant states Pujia fails to contemplate generating a static recommendation list of the digital content and displaying suggested content to each user on a display specific to that user based on the static recommendation list, and automatically switching from the static recommendation list to the user recommendation list for a specific user when the efficiency level meets or exceeds the efficiency threshold. Rather, Pujia contemplates "providing an IFE system that personalizes what electronic content and services are curated to a particular passenger based on a combination of objective information relating to the environment of a passenger and subjective information determined for the passenger..." ¶0016 (emphasis added). 
The Office then cites to Kimble to address the above-identified deficiencies. However, Kimble also fails to contemplate the use of a static (generic) recommendation list for all users that is automatically switched to a user-specific recommendation list when an efficiency level for that user exceeds a predetermined value. 
Contrary to the Office's assertion, Kimble fails to contemplate computing an efficiency threshold for each user and when the efficiency level for a user meets or exceeds the efficiency threshold, automatically switching from the static recommendation list to a user recommendation list for that user. Paragraph 0209 of Kimble discusses using weighted sums to assign different weights to different types of information when generating the user profile. The weighted sums are not used to automatically switch from a generic recommendation list to a user-specific recommendation list for a user. This is because Kimble "immediately [begins] to shift toward the actual user preferences" without waiting for a sufficient level of information. ¶ 0256. Thus, Kimble's system does not utilize a cold-start phase that automatically switches to a user-specific list once a certain efficiency level is met. 
Thus, for at least these reasons, the cited references, alone or in combination, fails to teach, suggest or motivate each and every limitation of claim 1, and Applicant respectfully requests the above rejection be withdrawn. The rejection of claims 2-7 should also be withdrawn at least due in part to their dependence on claim 1.
In response, Examiner respectfully disagrees. Examiner finds the combination of Pujia in view of Kimble sufficiently teaches the aforementioned limitations. Specifically, Examiner notes the claim explicitly states “generating a static recommendation list of the content using the processor based on travel characteristics stored in the memory”, to which Pujia discloses generating content and/or service recommendation metrics based on various travel related information (see par. 0025). In addition, Pujia discloses a content and service curation engine that provides lists of electronic content offered to identified passengers (see par. 0018). Kimble improves upon Pujia by disclosing user profile templates with starter values representative of default preferences that immediately begin to shift to actual user preferences (see par. 0256). The weighted sum of a user profile represents a score that’s calculated by accumulating usage history and other learned data (see par. 0209). The recommendation engine compares the content records to individual ones of the user profile and the content is presented to the user if it exhibits a threshold level of similarity to the user profile (see par. 0153). Given the broadest reasonable interpretation, Examiner finds the immediate shift toward actual user preferences is sufficient in teaching automatically switching from a generic recommendation list (i.e. cold-start) to a user-specific recommendation list. Examiner does not find Applicant’s arguments persuasive. For at least these reasons, the claims remain rejected under 35 U.S.C. 103 as being unpatentable over the prior art.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are directed towards a method, which is among the statutory categories of invention.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. The claims recite providing recommendations based on implicit user feedback.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, generating a static recommendation list of the content based on travel characteristics; computing an efficiency threshold at which the static recommendation should no longer be used for recommendations; generate a plurality of user recommendation lists each associated with one of the users; and for each of the plurality of users, analyzing the gathered data using the processor to calculate an efficiency level of the recommendation system operating with gathered data for the user, and automatically switching from the static recommendation list to the user recommendation list for that user when the efficiency level meets or exceeds the efficiency threshold, constitutes methods based on managing personal behavior and commercial interactions. The recitation of a server having a processor and memory does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites a recommendation system for a vehicular content distribution network, comprising: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claim other than the abstract idea per se, including the server having a processor and memory communicatively coupled to an in-vehicle network medium amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0019]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 5 and 7 recite limitations that are not technological in nature and merely limits the abstract idea to a particular environment. Claims 2 and 3 recites implicit feedback of user interactions with the in-flight entertainment system which are considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claim 4 recites wherein the efficiency threshold is based at least in part on flight characteristics stored in the memory, which merely recites and instruction to apply the abstract idea using a generic computer component; MPEP 2106.05(f). Additionally, Claims 4, 6 and 8 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claim 1.  Therefore claims 2-8 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pujia et al., U.S. Publication No. 2018/0234707 [hereinafter Pujia], and further in view of Kimble et al., U.S. Publication No. 2016/0212484 [hereinafter Kimble]. 

Referring to Claim 1, Pujia teaches: 
A method for providing a recommendation system for a vehicular content distribution network (Pujia, [0056]), comprising:
providing a server having a processor and memory, wherein the server is communicatively coupled to an in-vehicle network for distributing content to a plurality of users (Pujia, [0060]), “The head end content server 40 stores a set of electronic content and is configured cooperation with the (in-flight entertainment) IFE controller 120 to separately and selectively deliver electronic content to a specified service delivery device, such as one or more of the (visual display units) VDUs 104 and/or the PEDs 100 responsive to content selection commands separately received from the VDUs 104 and/or the PEDs 100. The distribution components 20 may include additional service delivery devices, such as seat electronics boxes 22, each of which can be spaced apart adjacent to different groups of seats, and/or one or more wireless communication routers 24”; (Pujia, [0020]), “When used in an aircraft, a bus, a train, or 
generating a static recommendation list of the content using the processor based on travel characteristics stored in the memory (Pujia, [0025]), “The departure date-time weather, travel distance between the user's home address and departure airport, and other information related to the environment experienced by the user during a pre-flight phase can be determined by the server 106 and/or the content and service curation controller 110 for use by the content and service curation engine 112 in generating content and/or service recommendation metrics”; (Pujia, [0018]), “the content and service curation engine 112 may provide to an IFE controller 120 a list of electronic content that is to be offered through, service delivery devices of the IFE system, such as a PED 100, a crew terminal, and/or through VDUs 104, to an identified passenger as on-demand streaming services and/or as downloading services. Example electronic content that can be downloaded from the head end content server 10 can include, but is not limited to, movies, television shows, audio programs (e.g., podcasts), music, application programs (e.g. games, news, etc.), informational videos and/or multimedia/textual descriptions (e.g., news, advertisements, and information related to inflight services, destination cites, destination related services, and products)”; (Pujia, [0045]-[0046]; [0065]); 
for each of the plurality of users, displaying suggested content to the user on a display specific to the user based on the static recommendation list, wherein the display is communicatively coupled with the in-vehicle network (Pujia, [0018]), “The content and service curation controller 110 contains a content and service curation engine 112 that operates to combine the objective and subjective information and control what content and/or services are offered to a particular passenger for selection, control prioritization of how content and/or 
gathering data on each user's preferences based on implicit feedback with the server as the user interacts with the display and storing the data in the memory to generate a plurality of user recommendation lists each associated with one of the users (Pujia, [0045]; [0047]-[0051]), “subjective information that can be used by the content and service curation engine 112 to control curation of content and/or services to a particular passenger can include… Passenger responses to one or more preference surveys, passenger generated satisfaction ratings for previously consumed (e.g., viewed, played, and/or downloaded) content and/or previously consumed or rejected service offerings through the user terminal 108 and the server 106, an onboard PED 100, an onboard VDU 104, and/or tracked by the content and service curation controller 110… Content and/or services consumed during a flight, including content/service identifiers, time spent accessing the content, time spent using the service, and/or amount of the content and/or service consumed…”; (Pujia, [0016]), “providing an IFE system that personalizes what electronic content and services are curated to a particular passenger based on a combination 
Pujia teaches receiving objective and subjective information for passengers to generate content and/or service recommendation metrics, and responsively provides individualized electronic content curation and/or individualized service curation to that passenger (see par. 0017), but Pujia does not explicitly teach:
computing an efficiency threshold at which the static recommendation should no longer be used for recommendations using the processor; 
for each of the plurality of users, analyzing the gathered data using the processor to calculate an efficiency level of the recommendation system operating with gathered data for the user, and 
automatically switching from the static recommendation list to the user recommendation list for that user when the efficiency level meets or exceeds the efficiency threshold; and
upon switching to the user recommendation list, updating the suggested content on the display for that user based on the user recommendation list.
However Kimble teaches: 
computing an efficiency threshold at which the static recommendation should no longer be used for recommendations using the processor (Kimble, [0209]), “The weighted sums 512 of the profile of FIG. 5b represent a "score" for each aspect 504; these are calculated by accumulating usage history and other learned data…The weighted sums 512 are advantageously adapted to accurately reflect shifting user trends, because the weighted sums 512 are recalculated or updated when a user acts (and in some instances when a user fails to act), which may be as frequent as every action taken by the user (e.g., each pause/rewind of a VOD session, channel change, failure to tune away during a prescribed time period, etc.)…”; (Kimble, [0257]), “content is recommended to a user in the exemplary embodiment based on a comparison of the content record 400 of the content to the user's profile 510. Both the content record 400 and the user profile 510 are represented as vectors. To compare the vectors, in one embodiment, the dot product of the vectors is calculated, and if that product meets a certain minimum value, the content will be listed as "recommended" content”; (Kimble, [0170]; [0210]-[0211]); and
for each of the plurality of users, analyzing the gathered data using the processor to calculate an efficiency level of the recommendation system operating with gathered data for the user (Kimble, [0256]), “a standard or static set of attributes is used to enable the system to "learn" a user's preferences. The standard set of attributes may be prefilled with default user preferences (e.g., starter or initial values 502) and, based on user actions (or inactions) the profile will immediately being to shift towards the actual user preferences”; (Kimble, [0203]), “The user profile template 500 gives starter or initial values 502 for various aspects 504 examined in the 
automatically switching from the static recommendation list to the user recommendation list for that user when the efficiency level meets or exceeds the efficiency threshold (Kimble, [0153]), “The recommendation engine compares the content records to individual ones of the user profile (or alternatively to a composite user profile representing one or more users or CPE). Content which exhibits a threshold level of similarity to the user profile (determined in one embodiment by pre-set threshold values) is collected and presented to the user”; (Kimble, [0170]); and
upon switching to the user recommendation list, updating the suggested content on the display for that user based on the user recommendation list (Kimble, [0117]), “The present invention provides a mechanism to learn (and unlearn) the user's preferences and which content they are likely to enjoy based on actions taken with regard to the content. The recommended content may be displayed in one embodiment as a list or table of titles (and related information of interest)”; (Kimble, [0215]), “Explicit user actions comprise overt data, impressions or reactions given by a user to content. The implicitly and explicitly learned data is dynamically collected and utilized by the illustrated embodiment of the present invention to update a user profile 510 such that immediately after a user action has occurred, the recommendation engine 250 is able to generate better playlists, recommendations, suggestions, etc. which more precisely match the user's profile 510”; (Kimble; [0170]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Pujia to include the computing, analyzing, switching and updating limitations as taught by Kimble. The motivation for doing this would have been to 

Referring to Claim 2, the combination of Pujia in view of Kimble teaches the method of claim 1. Pujia further teaches:
wherein the implicit feedback with the server comprises interaction of the user with an in-flight entertainment system communicatively coupled with the server via the display (Pujia, [0018]), “The content and service curation controller 110 contains a content and service curation engine 112 that operates to combine the objective and subjective information and control what content and/or services are offered to a particular passenger for selection, control prioritization of how content and/or services are offered to a particular passenger for selection, and/or to control what content and/or services is automatically selected and provided to a particular passenger. The content and service curation engine 112 may operate to provide on-demand streaming and/or downloading (e.g., for remote execution) of electronic content, residing on a head end content server 40, to a passenger electronic device (PED) 100 and/or to a video display unit (VDU) 104 for selection among by an identified passenger. Alternatively, or additionally, the content and service curation engine 112 may provide to an IFE controller 120 a list of electronic content that is to be offered through, service delivery devices of the IFE system, such as a PED 100, a crew terminal, and/or through VDUs 104, to an identified passenger as on-demand streaming services and/or as downloading services…”; (Pujia, [0016]), “providing an IFE system that personalizes what electronic content and services are curated to a particular passenger based on a combination 

Referring to Claim 3, the combination of Pujia in view of Kimble teaches the method of claim 2. Pujia further teaches: 
wherein the interaction of the user comprises one or more of (i) the user selecting a piece of digital content using the display, (ii) the user reviewing details of a piece of digital content using the display, (iii) the user liking a piece of digital content using the display, (iv) the user adding a piece of digital content to a playlist using the display, and (v) the user skipping a piece of digital content using the display (Pujia, [0045]-[0049]), “subjective information that can be used by the content and service curation engine 112 to control curation of content and/or services to a particular passenger can include, but is not limited to, any one or more of the following… passenger generated satisfaction ratings for previously consumed (e.g., viewed, played, and/or downloaded) content and/or previously consumed or rejected service offerings through the user terminal 108 and the server 106, an onboard PED 100, an onboard VDU 104, and/or tracked by the content and service curation controller 110… Content and/or services consumed during a flight, including content/service identifiers, time spent accessing the content, time spent using the service, and/or amount of the content and/or service consumed…Eye tracking information (e.g., from seat mounted camera) tracking when and for how long passenger is looking at content 

Referring to Claim 4, the combination of Pujia in view of Kimble teaches the method of claim 1. Pujia further teaches:
wherein the efficiency threshold is based at least in part on flight characteristics stored in the memory (Pujia, [0026]), “responsive to determining that the user is presently experiencing more than a first threshold delay awaiting boarding and/or take-off of a present flight and/or more than a second threshold delay incurred by the user on one or more previous connecting flights, the curation engine 112 identifies a premium service to offer as a complimentary service to the user during the flight based on the delay information and the user's content and/or service consumption on previous flights. The curation engine 112 can then responsively provide the offered premium service to the passenger”.

Referring to Claim 5, the combination of Pujia in view of Kimble teaches the method of claim 4. Pujia further teaches: 
wherein the flight characteristics comprises at least one of (i) a length of the flight, (ii) an amount of content available on the flight, (iii) a type and/or diversity of content available on the flight, and (iv) feedback from passengers on prior flights (Pujia, [0022]), “information defining characteristics of those flights, such as the departure and arrival cities, flight duration, flight 

Referring to Claim 6, the combination of Pujia in view of Kimble teaches the method of claim 4. Pujia further teaches: 
wherein the efficiency threshold varies for different flights (Pujia, [0026]), “responsive to determining that the user is presently experiencing more than a first threshold delay awaiting boarding and/or take-off of a present flight and/or more than a second threshold delay incurred by the user on one or more previous connecting flights, the curation engine 112 identifies a premium service to offer as a complimentary service to the user during the flight based on the delay information and the user's content and/or service consumption on previous flights. The curation engine 112 can then responsively provide the offered premium service to the passenger”.



Referring to Claim 7, the combination of Pujia in view of Kimble teaches the method of claim 1. Pujia further teaches: 
wherein the travel characteristics comprise user demographics (Pujia, [0107]), “The processor 400 processes the video signal using image detection algorithms, such as eye tracking algorithms, facial feature expression detection algorithms, and using defined rules to… characterize passenger demographics”.

Referring to Claim 8, the combination of Pujia in view of Kimble teaches the method of claim 1. Pujia teaches a content and service curation engine providing a list of electronic content that is to be offered to an identified passenger as on-demand streaming services and/or as downloading services (see par. 0018), but Pujia does not explicitly teach: 
prior to gathering data on each user’s preference, implementing the static recommendation list for each of the plurality of users during a cold-state phase.
However Kimble teaches: 
prior to gathering data on each user’s preference, implementing the static recommendation list for each of the plurality of users during a cold-state phase (Kimble, [0256]), “a standard or static set of attributes is used to enable the system to "learn" a user's preferences. The standard set of attributes may be prefilled with default user preferences (e.g., starter or initial values 502)”; (Kimble, [0203]), “The user profile template 500 gives starter or initial values 502 for various aspects 504 examined in the profile…”; (Kimble, [0253]) Examiner considers starter values of the user profile template to be the cold-state phase.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Pujia to include the implementing limitation as taught by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rajagopal et al. (US 20160286258 A1) – This disclosure relates to systems and methods for personalized in-flight entertainment. In one embodiment, an in-flight content personalization method is disclosed. Flight information associated with an aircraft may be received at an airline server. One or more passengers related to the flight information may be identified, and content for synchronization to an in-flight entertainment server located on the aircraft for the one or more passengers may be determined. Content may be received at an in-flight entertainment server from an off-aircraft airline server via a network connection. A user request for personalized content may be received from a device located on an aircraft during flight. The personalized content for responding to the user request may be identified and provided.

Cline et al. (US 9043846 B2) – An inflight entertainment (IFE) system preloads from head end equipment onto seat end video caches subsets of prerecorded video entertainment programs from a library of prerecorded video entertainment programs stored on the head end equipment. Preloading is done independent of play requests made by passengers using the IFE system. The selected subsets are selected using selection metrics such as program popularity, passenger demographics and/or passenger preferences. The same or a different subset may be selected for different passengers. As a result of the selective preloading of the seat end video caches, if the head end equipment or the distribution system becomes inoperable during the flight, the IFE system is able to continue to deliver a limited offering of popular, demographically indicated and/or passenger preferred video entertainment from the seat end video caches, without requiring a large multiplier in storage capacity or loading time. 

Watson et al. (US 20180027037 A1) - A system for wirelessly distributing multimedia content to an in-flight entertainment system includes a remote content server on which the multimedia content is stored. One or more content loader devices are each associated with an individual scheduled for travel on an aircraft, and each of the content loader devices has a data retrieval module that initiates a transfer of partitions of the multimedia content upon establishing a first data communications link to the remote content server, and a data loading module that transfers the multimedia content to the in-flight entertainment system over a second data communications link to the in-flight entertainment system. The remote content server defines and designates the partitions for transfer to a specific one of the content loader devices based at least in part upon a predefined association between the content loader device and the aircraft. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CRYSTOL STEWART/Primary Examiner, Art Unit 3624